        Case 4:19-cv-00655-BSM Document 40-6 Filed 09/11/20 Page 1 of 5

PLAINTIFF'S EXHIBIT 6

                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


Janice Hargrove Warren                                                                  Plaintiff

       v.                     Case No. 4:19-cv-655-BSM


Charles McNulty, et. al                                                                 Defendants



       PLAINTIFF'S FIRST SET OF INTERROGATORIES AND SECOND
             REQUEST FOR PRODUCTION OF DOCUMENTS
  TO DEFENDANTS KEMP, WARD, REMELE, THOMAS, GILLEN, KELLER, AND
                               MAUNE


       Pursuant to Rule 33 of the Federal Rules of Civil Procedure, defendants Kemp, Ward,

Remele, Thomas, Gillen, Keller, and Maune are to provide his or her individual Responses to the

Interrogatories listed below within 30 days of the service of these Interrogatories upon their legal

counsel. Each defendant must provide a separate set of Responses to each Interrogatory with his

or her signature at the end of the set of Responses. Each defendant must respond to the

Document Production Requests contained among the Interrogatories. These Responses must be

ordered and labeled consistent with the numbering of the Request for Document Production.

The parties previously agreed that discovery, including Responses to these Interrogatories and

Requests for Production, may be served electronically.



                                     INTERROGATORIES

       INTERROGATORY NO. 1:                   Please list your name, address, date of birth, place

of birth, and Social Security Number.




                                                 1
          Case 4:19-cv-00655-BSM Document 40-6 Filed 09/11/20 Page 2 of 5

PLAINTIFF'S EXHIBIT 6


          INTERROGATORY NO. 2:                Kindly provide all addresses where you have

resided over the past ten (10) years.

          INTERROGATORY NO. 3:                List the names, ages, and addresses of all of your

children, if any.

          INTERROGATORY NO. 4:                State whether you are married and list your

marriages by providing the names of your current spouse, former spouses, the dates of your

marriages, the method of terminating the marriage, and the present address of each former

spouse.

          INTERROGATORY NO. 5:                Please list all relatives by blood or marriage who

are over the age of eighteen (18) and who currently reside in the Eastern District of Arkansas.

          INTERROGATORY NO. 6:                State your educational background and employment

history or provide a copy of your current resume as a Response to Document Production Request

number 1.

          INTERROGATORY NO. 7:                List the dates of each term you were elected to serve

on the PCSSD Board of Education.

          INTERROGATORY NO. 8:                If you have served in any other political or elected

Office, list the dates of service and the Office to which you were elected.

          INTERROGATORY NO. 9: If you have been arrested, charged, or convicted of a

felony or a crime involving moral turpitude, state the date and location of the incident, the result

of each arrest, charge or conviction including, if applicable, the name and address of the court

and prison term or fine imposed, if any.

          INTERROGATORY NO. 10: Please list all lawsuits or administrative proceedings,

including without limitation union grievances, workers’ compensation, or disability actions, in




                                                 2
        Case 4:19-cv-00655-BSM Document 40-6 Filed 09/11/20 Page 3 of 5

PLAINTIFF'S EXHIBIT 6


which you were a party. Provide the approximate filing date, the court or tribunal in which the

matter was filed. Supply the names of all parties and attorneys, a general summary of the claims

involved, and the ultimate disposition of the dispute or claim.

       INTERROGATORY NO. 11:                  Did you receive a Candidate Impression

Form for submission to the Ray and Associates consultant after watching the videos of the nine

candidates submitted to the PCSSD Board of Education during the 2018 Superintendent search?

If so, when did you receive the Candidate Impression Form?

       INTERROGATORY NO. 12:                  Did you receive a Matrix for Reaching

Candidate Consensus Form for the nine candidates submitted by Ray & Associates during

PCSSD's 2018 Superintendent search? If so, when?

               INTERROGATORY NO. 12a:                List the documents, materials, videos, or

communications you received, from whom, when it was received, and indicate if

you reviewed it before the March 27, 2018, Executive Session.

               INTERROGATORY NO. 12b:                Using Attachment A to this set of

Interrogatories, indicate the choices you made during the Executive Session on March 27, 2018,

to select the finalists for interviews for the position of Superintendent for PCSSD in 2018.

               INTERROGATORY NO. 12c:                To whom did you surrender possession of

your Matrix for Reaching Candidate Consensus Form?

               DOCUMENT REQUEST NO. 2: If you took a picture or image of your

completed Matrix for Reaching Candidate Consensus Form or made a duplicate, provide a copy

of it as your response to the plaintiff's document request number 2.




                                                 3
        Case 4:19-cv-00655-BSM Document 40-6 Filed 09/11/20 Page 4 of 5

PLAINTIFF'S EXHIBIT 6


               INTERROGATORY NO. 12d:                  Were the eleven (11) published

qualifications for the position of Superintendent discussed by the Board on March 27, 2018,

before, after, or during the Board's viewing of the nine candidate-videos?

               INTERROGATORY NO. 12e:                  Describe the Board's March 27, 2018,

discussion of the eleven (11) published qualifications for the position of Superintendent. Include

in your description when the eleven qualifications were discussed, who made comments, the

comments you recall, the comments you made, and how the discussion influenced your

completion of the Matrix for Reaching Candidate Consensus Form.

               INTERROGATORY NO. 12f:                  Describe the process followed by the Board

on March 27, 2018, to view the videos and to reach a decision on three finalists.

               INTERROGATORY NO. 12g:                  Did you choose Dr. Janice Warren as a

preference among the nine (9) candidates for an interview? If not, why not?

       INTERROGATORY NO. 13:                   At any time before or during the March 27, 2018,

Executive Session for selecting the finalists for the position of Superintendent for PCSSD, did

you receive email(s), text message(s), note(s), call(s), or other oral, written, or electronic

communication(s) asking for your preferences, directing or requesting you to make or agree to

any preference or particular choice or choices among the candidates?

               INTERROGATORY NO. 13a:                  If you responded "yes" to Interrogatory

number 13, list when you received the communication(s), from whom you received the

communication(s), and how you received the communication(s)?

               DOCUMENT PRODUCTION REQUEST #3:                         If you responded "yes" to

Interrogatory number 13, provide a copy of the communication(s) you received.




                                                   4
        Case 4:19-cv-00655-BSM Document 40-6 Filed 09/11/20 Page 5 of 5

PLAINTIFF'S EXHIBIT 6


       INTERROGATORY NO. 14:                  Before the 5:30 p.m. Executive Session on April 3,

2018, did you receive an email(s), text message(s), note(s), or other oral, written, or electronic

communication(s) asking or requesting you to state your vote or position on a particular finalist

or to make or consider making any particular choice or choices among the finalists?

               INTERROGATORY NO. 14a:                 If yes, list when and from whom you

received the communication(s)?

               DOCUMENT PRODUCTION REQUEST #4:                        If you responded "yes" to

Interrogatory number 14, provide a copy of the communication(s) your received.

               INTERROGATORY NO. 14b:                 Did you receive a Candidate Impression

Form for submission to the Ray and Associates consultant after interviewing Charles McNulty

or Erick Pruitt?


                                       Respectively submitted this 20th day of March 2020

                                                      SARAH HOWARD JENKINS, PLLC
                                                      P.O. BOX 242694
                                                      Little Rock, AR 72223
                                                      Telephone No. (501) 406-0905
                                                      sarah@shjenkinslaw.com

                                                      Sarah Howard Jenkins
                                                      Sarah Howard Jenkins AR Bar No. 97046
                                                      Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

       On March 20, 2020, a copy of the foregoing was served by email on Cody Kees and Jay

Bequette, BEQUETTE, BILLINGSLEY & KEES, P.A. 425 West Capitol Avenue, Suite 3200,

Little Rock, AR 72201, ckees@bbpalaw.com and jbequette@bbpalaw.com.

                                                                      Sarah Howard Jenkins
                                                                      Sarah Howard Jenkins



                                                  5
